To compel respondents to re-assemble and re-canvass the vote of the county, and in such canvass to count and consider the returns made by the inspectors of election in the second and fourth wards, of the City of Fort Huron, of the votes cast for relator and his opponents, as candidates for the office of regent of the University ?and for the candidates for the office of associate justice of the Supreme Court, the said returns having been rejected by respondents because they bear date April 7, whereas the election was held April 6.
Granted in the alternative April 23, 1891.